Ci.ak.ksoN, J.
The question involved: Are investments in negotiable notes and in United States bonds purchased with “payments of benefits” under the laws relating to World War veterans, exempt from execution on a judgment against the veteran? We think not.
The defendant John Carrier is a World War veteran, and owns United States bonds in the principal amount of $8,350, and promissory notes of the face value of $3,997. These are investments made for the defendant by his guardian from the proceeds of money paid to him by the United States Government on account of his disability incurred and insurance in the World War. These bonds and notes are shown as investments in the report of the guardian of the defendant, filed with the clerk of the Superior Court of Rutherford County on 15 February, 1938. The investments are set forth in the pleadings.
What is said in United States v. Hall, 98 U. S., at p. 346, is well worth, repeating: “Power to grant pensions is not controverted, nor can it well be, as it was exercised by the states and by the Continental Congress during the War of the Revolution; and the exercise of the power is coeval with the organization of the government under the present Constitution, and has been continued without interruption or question to the present time. . . . (p. 350). Such laws had their origin in the patriotic service, great hardship, severe suffering, and physical disabilities contracted while in the public service by the officers, soldiers, and seamen who spent their property, lost their health, and gave their time for their country in the great struggle for liberty and independence, without adequate or substantial compensation . . . (p. 351). Bounties may be offered to promote enlistments, and pensions to the wounded and disabled may be promised as like inducements. Past services may also be compensated, and pensions may also be granted to those who were wounded, disabled, or otherwise rendered invalids while in the public service, even in cases where no prior promise was made or antecedent inducement held out.” Hinton v. State Treasurer, 193 N. C., 496 (508).
The power of Congress to exempt from taxation and creditors is not questioned. The court below held that “the property above referred to now constitutes an investment and has lost its character as ‘payment of benefit,’ and is, therefore, subject to execution upon the facts herein presented and found.”
What is the Federal law on the subject? The former act of 1924, Federal Statute 38, U. S. C. A., sec. 454, reads as follows: “Assign-ability and exempt status of compensation, insurance, and maintenance and support allowances. The compensation, insurance, and maintenance *177and support allowance payable under Parts II, III and IY, respectively, shall not be assignable; shall not be subject to the claim of creditors of any person to whom an award is made under Parts II, III or IY; and shall be exempt from all taxation. Such compensation, insurance, and maintenance and support allowance shall be subject to any claims which the United States may have, under Parts II, III, IY, and Y, against the person on whose account the compensation, insurance, or maintenance and support allowance is payable.”
The 1935 Act, sec. 454-a, Title 38, U. S. O. A., has the following language : “Assignability and exempt status of payments of benefits. Payments of benefits due or to become due shall not be assignable, and such payments made to, or on account of,’a beneficiary under any of the laws relating to veterans shall be exempt from taxation, shall be exempt from the claims of creditors, and shall not be liable to attachment, levy, or seizure by or under any legal or equitable process whatever, either before or after receipt by the beneficiary. Such provisions shall not attach to •claims of the United States arising under such laws nor shall the exemption herein contained as to taxation extend to any property purchased in part or wholly out of such payments.”
In the ease of Trotter v. Tennessee, 290 U. S., 354, 78 L. Ed., 358 (1933), the facts were: A veteran in Tennessee purchased land with money received from the United States Government as compensation for his services in the 'World War. The State of Tennessee sought to tax this property. The Supreme Court of the United States held that when the veteran invested his money in land, the money lost its identity as money, and lost its immunity under the statute. At page 360, L. Ed., Mr. Justice Cordoza, writing for the Court, says: “The moneys payable to this soldier were unquestionably exempt till they came into his hands or the hands of his guardian. McIntosh v. Aubrey, 185 U. S., 122, 46 L. Ed., 834, 22 S. Ct., 561. We leave the question open whether the exemption remained in force while they continued in those hands or on deposit in a bank. CF. McIntosh v. Aubrey, supra; State ex rel. Smith v. Shawnee County, 132 Kan., 233, 294 Pac., 915; Wulson v. Sawyer, 177 Ark., 492, 6 S. W. (2d), 825, and Surace v. Danna, 248 N. Y., 18, 24, 25, 161 N. E., 315. Be that as it may, we think it very clear that there was an end to the exemption when they lost the quality of moneys and were converted into land and buildings. The statute speaks of ‘compensation, insurance, and maintenance and support allowance payable’ to the veteran, and declares that these shall be exempt. We see no token of a purpose to extend a like immunity to permanent investments or the fruits or business enterprises. Yeterans who choose to trade in land or in merchandise, in bonds, or in shares of stock, must pay their tribute to the state. If immunity is to be theirs, the statute *178conceding it must speak in. clearer terms than tbe one before us bere. The judgment of the Supreme Court of Tennessee disallowing the exemption has support in other courts. State v. Wright, 224 Ala., 357, 140 So., 584; Martin v. Guilford County, 201 N. C., 63, 158 S. E., 847, 76 A. L. R., 978. There are decisions to the contrary, but we are unable to approve them. Rucker v. Merck, 172 Ga., 793, 159 S. E., 501; Atlanta v. Stokes, 175 Ga., 201, 165 S. E., 270; Payne v. Jordan, 36 Ga. App., 787, 138 S. E., 262. Our ruling in Spicer v. Smith, 288 U. S., 430, 77 L. Ed., 875, 53 S. Ct., 415, 84 A. L. R., 1525, leaves no room for the contention that the exemption is enlarged by reason of payment to the guardian instead of payment to the ward. The judgment is affirmed.”
It will be noted in the Trotter case, supra, a similar decision of this Court was upheld. Martin v. Guilford County, 201 N. C., 63, 76 A. L. R., 978.
In State Hospital v. Bank, 207 N. C., 697 (708), it was held: “Under the statute as construed by the Supreme Court of the United States and. by this Court, the contention of the defendant cannot be sustained. The estate of Earl N. Betts, consisting of securities now held by his guardian, is subject to the claim of the plaintiff in this action, notwithstanding the fact that such securities were purchased by his guardian with moneys paid to them by the United States Government as compensation awarded under the Act of Congress to the said Earl N. Betts as a veteran of the Army of the United States.” The Trotter, Martin, and Hospital cases, supra, undoubtedly sustain the liability of the veteran.
In Lawrence v. Shaw, 300 U. S., 245, 81 L. Ed., 623 (1936), decided under the 1935 Act, upon an appeal from the Supreme Court of North Carolina, Mr. Chief Justice Hughes, writing for the Court, says, at page 626, L. Ed.: “The World War Veterans’ Act, 1924, provided that the compensation and insurance allowances should be 'exempt from all taxation.’ The Act of 1935 is more specific, providing that the payments shall be exempt from taxation and shall not be liable to process 'either before or after receipt by the beneficiary.’ There was added the qualification that the exemption should not extend 'to any property purchased in part or wholly out of such payments.’ This more detailed provision was substituted for that of the earlier act and was expressly made applicable to payments theretofore made. We think it clear that the provision of the later act was intended to clarify the former rather than to change its import and it was with that purpose that it was made retroactive.”
In the Lawrence case, supra, the Court says, at page 626, L. Ed. (Vol. 81) : “In Trotter v. Tennessee, 290 U. S., 354, 78 L. Ed., 358, 54 Supreme Court, 138, supra, we considered the provisions of paragraph *17922 of tbe World War Veterans’ Act, 1924, in relation to investments by tbe guardian of an incompetent veteran of tbe moneys received from tbe Government for compensation and insurance. We beld tbat land purchased by tbe guardian witb sucb moneys was not exempt. We said: 'Tbe statute speaks of “compensation, insurance, and maintenance and support allowance payable” to tbe veteran, and declares tbat these shall be exempt. We see no token of a purpose to extend a like immunity to permanent investments of tbe fruits of business enterprises. Veterans who choose to trade in land or in merchandise, in bonds or in shares of stock, must pay their tribute to tbe State.’ ” Tbe Court continues, on page 627, L. Ed.: “Tbe provision of tbe Act of 1935 tbat tbe exemption should not apply to property purchased out of moneys received from tbe Government shows tbe intent to deny exemption to investments, as was ruled in tbe Trotter case. It is of course true tbat deposits in bank may be ■ made under special agreement by which tbe deposits assume tbe character of investments and would lose immunity accordingly. No sucb agreement is shown here. Nor are tbe bank balances shown to be tbe proceeds of investments. They are stipulated to be 'uninvested balances’ of tbe Government payments. . . . We bold tbat tbe immunity from taxation does attach to bank credits of tbe veteran or bis guardian which do not represent or flow from bis investments but result from tbe deposit of tbe warrants or checks received from tbe Government when sucb deposits are made in tbe. ordinary manner so tbat tbe proceeds of tbe collection are subject to draft upon demand for tbe veteran’s use. In order to carry out tbe intent of tbe statute, tbe avails of tbe Government warrants or checks must be deemed exempt until they are expended or invested. Tbe answer by tbe state court is broad enough to cover bank deposits of tbat sort and we consider tbe ruling in tbat application to be contrary to tbe Federal statute.”
We think tbat it is clear from tbe bolding of tbe Supreme Court of tbe United States, in Lawrence v. Shaw, supra, tbat tbe Court intends to lay down tbe rule tbat investments of a World War veteran are subject to taxation, and to tbe claims of tbe veteran’s creditors. This being so, tbe investments of tbe defendant in this case are clearly subject to tbe execution issued upon plaintiff’s judgment. A ease directly in point is McCurry v. Peek, 54 Ga. App., 341, 187 S. E., 854 (1936).
To stretch tbe United States statute of 1935 to cover tbe facts in this case, as found by tbe court below, would lead us into chaos. When tbe investments are bona fide made and a novation takes place, taxes attach and creditors have a right to collect their just debts. We hardly think tbat tbe noble, heroic veterans would have it otherwise.
For tbe reasons given, tbe judgment of tbe court below is
Affirmed.